Citation Nr: 1759343	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

These matters were previously before the Board in May 2014 and March 2017.  At that time the matters were remanded for further development.

In August 2017 the RO issued a rating decision increasing the Veteran's service-connected PTSD disability rating to 50 percent.  Because the increase in the evaluation of the Veteran's PTSD disorder does not represent the maximum rating available for the condition, his claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a part of the Board's March 2017 remand directives the AOJ was instructed to obtain updated treatment records from the Vet Center in Boise, Idaho.  Review of the record indicates that the Veteran responded, in June 2017, to requests from the AOJ and granted authorization to obtain records from the Boise, Idaho Vet Center.  The Veteran's representative also appears to have submitted previous statements from the Veteran's therapist at the Vet Center in conjunction with the records authorization.  However, these statements were already associated with the record and there does not appear to be any attempt thereafter by the AOJ to obtain and update treatment records from the Boise, Idaho Vet Center subsequent to the date specified in the Board's prior remand.  Additionally there had been no finding by the AOJ that such records do not exist or are otherwise unavailable.  Therefore, the Board finds that there has not been substantial compliance with the previous remand directives and further remand is required to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998); See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the Board's remand of the Veteran's increased rating for service-connected PTSD may impact on his claim for entitlement to TDIU, that claim must be remanded as inextricably intertwined.  However, the Board also finds that it is likely that the Veteran's service-connected PTSD impacts his ability to obtain and maintain substantially gainful employment.  The evidence of record indicates that the Veteran was unemployed as recently as April; 2015, and as of the time of his most recent August 2017 examination was employed, at best, part-time in construction with sporadic seasonal snow removal services that he provides alone.  The examiner specifically indicated that the Veteran sought out opportunities that allowed him to work alone.  The Board finds that this evidence likely fails to demonstrate that the Veteran has been able to obtain full time or substantial work during the course of the period on appeal.

The Veteran does not currently meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Following development on remand if the Veteran's combined disability rating remains below the minimum required under 38 C.F.R. § 4.16(a) the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain all actual Boise, Idaho Vet Center records of treatment which the Veteran has received since May 2015, including all actual treatment reports from his Boise, Idaho Vet Center social worker. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.

2.  If the Veteran's combined disability rating still does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a) refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3.  Then re-adjudicate the Veteran's claims.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




